Citation Nr: 0528117	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  04-23 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to separate 10 percent ratings for tinnitus in 
each ear.  

(The separate issue of entitlement to service connection for 
kidney cancer due to exposure in service to ionizing 
radiation is the subject of a separate decision by the 
Board.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant is a veteran of active service during World War 
II.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  


FINDING OF FACT

Prior to the Board's promulgation of an appellate decision, 
the appellant, through his representative, withdrew his 
substantive appeal seeking separate 10 percent ratings for 
tinnitus in each ear.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal on the 
issue of entitlement to separate 10 percent ratings for 
tinnitus in each ear are met.  38 U.S.C.A. § 7105(d)(5) (West 
2002); 38 C.F.R. § 20.204 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200 (2004).  The appellant initiated 
and perfected an appeal to the Board on the issues listed on 
the cover page of this decision.  

In March 2005, the appellant's representative wrote to the RO 
indicating that the appellant wished to withdraw his appeal 
seeking separate compensable ratings for bilateral tinnitus.  

An appellant may withdraw a Substantive Appeal in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b).  It appears to the Board that the appellant has 
withdrawn his appeal with regard to separate compensable 
ratings for bilateral tinnitus.  Accordingly, this appeal 
will be dismissed.  


ORDER

The appeal seeking separate 10 percent ratings for tinnitus 
in each ear is dismissed.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


